                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: STEFANIE LIN MUHR,                            :      No.: 5:16 – 03796 - JJT
                                                     :
                      Debtor.                        :      CHAPTER 13


                                     MOTION TO SEAL

       AND NOW, comes John R. Caffese, Esq., asking to seal certain documents included in
their answer for an Order to Show Cause for reasons stated below:


       1. Certain information contained in documents involve medical knowledge of third
          persons.
       2. Certain information contained in documents involve private and intimate details that
          may be involved in an ongoing criminal and or civil investigation, or potential
          insurance claims.
       3. Certain information pertains to private details of public figures that may effect the
          ongoing estate probate process.
       4. This Honorable Court and its necessary staff, along with the moving party, shall have
          access to the documents to be sealed.
       5. The seal requested is to be permanent.
       6. If sealed, the movant shall pick up any hard copies at the conclusion of this instant
          bankruptcy.


WHEREFORE, movant respectfully requests this Honorable Court to allow the filed documents
to be admitted under seal in accordance with L.B.R. 9018-1.


February 7, 2020                                                    /s/ John R. Caffese
                                                                    John R. Caffese, Esq.
                                                                    18 N. 8th Street
                                                                    Stroudsburg, PA 18360




Case 5:16-bk-03796-RNO          Doc 85 Filed 02/08/20 Entered 02/08/20 22:02:44               Desc
                                Main Document    Page 1 of 1
